Title: Provincial Commissioners: Orders for Payment [November 23–December 29, 1756]
From: Provincial Commissioners
To: 


After the return of the provincial commissioners from the Easton Indian conference they resumed their regular sessions and began again to issue orders for money payments on November 23. By December 28 the end of their available funds was once more in sight and on that day and the next they authorized a few large payments, including one which turned over to Charles Norris the remaining balance. Although commissioners under later acts issued hundreds of orders for payments, Franklin dropped from the group because of his impending journey to England as agent for the Assembly, and he did not resume this sort of activity until after his return to Philadelphia in 1762. The seventy-four orders issued during the last five weeks of his responsibility in 1756 are listed below in the same form as those signed earlier (see above, VI, 392–5). The orders which he did not sign are indicated by an asterisk (*).

  
  
  
  
  
  

Date
Payee
Purpose
Amount


November
£
s.
d.


23 
 William Bramson
Hand grenades, grape shot, cannon balls
48
0
3


  23 
 James Hamilton
Cash advanced to Edward Croston
150
0
0


  23 
 John Hughes
Payment to John Van Etten, Sept. 24
150
0
0


23*
 Capt. Frederick Smith
Pay for self and co. per Sgt. Peter Shaver
150
0
0


24*
 Jacob Cantzon
Medicines and attendance on soldiers at Ft. Hunter
9
1
0


24*
 Stephen Carpenter
Board, shoes, stockings for 2 Indian boys
17
9
0



24*
 Nathaniel Grubb
Maintenance of French Neutrals, Chester Co.
5
14
2½


24*
 Abraham Kintzey
Part pay, hiring team to province
75
0
0


24*
 Jesse Maris
Maintenance of French Neutrals, Springfield, Chester Co.
11
12
6½


24*
 Samuel Neave
Goods for Easton Indian treaty
404
6
11½


24*
 Thomas Nuzen [?]
Maintenance of French Neutrals, Ridley and Providence Twps., Chester Co.
3
4
11


24*
 Christopher Sower, Jr.
Maintenance of French Neutrals, Germantown
20
7
4


24*
 Francis Smedley
Maintenance of French Neutrals, Wells and Goshen Twps., Chester Co.
12
4
6¼


24*
 Samuel Smith
Executor of William Grant: tin kettles, flints, nails, certified justly due
10
19
11


24*
 Thomas Wharton
2 casks nails, for use at Ft. at Shamokin
13
8
0


  26 
 Capt. Christian Busse
Part pay of co.
400
0
0


  26 
 William Edmonds
Brethren’s account for maintaining Indians
144
15
5¼


  26 
 Timothy Horsfield
Sundries for Indians and Geo. Claus’s account
21
4
0


  26 
 Samuel Neave
For order of John Harris, Oct. 24
20
0
0


27*
 Jeremiah Warder
Sundries and victualling Wetterhold’s co.
409
13
3


29*
 Joseph Armstrong
Keeping guard, Hamilton Twp., Cumberland Co.
74
16
0


29*
 Dr. William Chancellor
Medicine for forces in Carlisle
4
9
0


29*
 Doughty Jones
Lodging, dieting and nursing Capt. Newcastle and wife
8
1
6


29*
 Jacob Levan
Provisions for Capt. Reynolds’s co.
203
8
9


29*
 Jacob Orndt
Pay for self and co. to Dec. 4
801
1
6


29*
 John Pumpshire
Service as Indian interpreter
20
0
0


29*
 Capt. George Reynolds
Pay for self and co. to Dec. 1
722
7
0


29*
 Capt. Edward Ward
Part pay for co.
100
0
0


29*
 Conrad Weiser
Part pay of his co. at Reading
400
0
0


  30 
 Joseph Fox
Balance for accounts examined and settled
234
2
11½



December


  1 
 John Baldwin
50 pr. shoes for forces
18
15
0


2*
 Robert Owen
Book-keeper for Commissioners
20
0
0


  3 
 Anthony Benezet
Maintenance of Neutral French to Nov. 29
27
19
9


  3 
 William Galbreath
Pay as commissary of stores at Hunter’s Mills
98
16
5


  3 
 William Moore of Lancaster
Carrying 10 bbls. rum, 18 spades, 19 shovels, 50 hatchets for Clapham’s use to Ft. Hunter
7
0
0


  4 
 William Clinton
6 spades and 2 shovels
3
4
0


  4 
 John Abraham Denormandie
In part, maintenance of Neutral French in Bucks Co.
100
0
0


  4 
 Ens. William Johnston
To pay men absent when mustermaster paid
84
5
6


  4 
 Ens. William Johnston
Pay for garrison at Hunter’s Fort
388
8
6


  4 
 Matthew Rea
Maintenance of Neutral French and purchase of wool “to employ said French in working”
12
1
5½


  4 
 Capt. Elisha Salter
Part pay for self and co.
100
0
0


  5 
 William Henry of Lancaster Co.
Work done at Harris’s and Shamokin
43
17
6


  5 
 Capt. Thomas McKee
Expense of journeys; service as interpreter; allowance for trouble and time; paid in full
61
8
6


  6 
 Joseph Fox
Disbursements for gov. and commrs. at Easton
112
9
2


  6 
 Lynford Lardner
Sundry small accounts
100
0
0


  6 
 Capt. Frederick Smith
Part pay for self and co.
569
17
6


  6 
 Moses Tattamay
Attending Indians to Fort Allen, and other services
10
0
0


13*
 Hughes & Jones
Sundries furnished province
240
6
9


  13 
 Philip Syng
Work and materials to alter workhouse to guardhouse for King’s troops
95
11
3


  16 
 Robert Armstrong
Timer and boards delivered to Clapham
25
6
6¼


  16 
 Rev. Charles Beatty
Chaplain to Col. Clapham’s regt., 111 days at 6s. 8d.
37
0
0


16*
 Benjamin Franklin
For David Barclay of London, for arms
1365
11
2¼


  16 
 Johan Leidig
Medicines and attendance on Esther Clear
17
8
0



  16 
 Capt. James Patterson
Advance pay for his co. of rangers
20
0
0


  16 
 Richard Peters
Express to Col. Clapham; expenses of Denny and Logan at Easton
12
5
0


17*
 John Baker and Abraham Wayne
Shipwrights; work for province
47
2
6


17*
 Capt. Thomas Lloyd
James Young drafts on Michael Teass and Lloyd
250
0
0


17*
 Capt. John Van Etten
Pay and subsistence of his co., per James Hyndshaw
308
2
6


  18 
 Capt. Edward Croston
Advance, victualling Shamokin forces
200
0
0


  18 
 Joseph Fox
Avance, to pay sundry small accounts
100
0
0


  22 
 Samuel Hunter
Pasturage, victuals and rum furnished forces at Shamokin
28
13
6½


  24 
 Charles Coyle
For mare lost on Kittanning expedition
9
0
0


  24 
 Nathaniel Miles
Diet furnished sundry soldiers
7
0
6


  24 
 Charles Osborne
Medicines for Armstrong’s battalion
19
14
7½


27*
 David Edwards
Maintenance of Indians at State House
134
14
19½


  27 
 Michael McGuire
Carpenter’s work at Shamokin
17
14
6


  28 
 Hannah Boyte (Boyd)
Maintenance of sundry Indians, Dec. 3
25
8
0


  28 
 Thomas James
Services on Indian affairs
2
15
2


28*
 Henry Keppele
Maintaining Hambright’s men before May 30
40
1
0


  28 
 Capt. George Noarth or Benjamin Loxley
Disbursements for use of city artillery
39
6
5


  28 
 Charles Norris
Residue of £30,000 funds
1420
19
5¾


  29 
 William Buchanan
Contract to supply troops west of Susquehanna
1500
0
0


  29 
 John Hughes
Rugs, blankets, bedding, pots, kettles, utensils used by King’s troops in city
500
0
0


  29 
 Conrad Weiser
Pay, self and co.; victualling Capt. Busse’s co., 25 pr. shoes for Geo. Gabriel; saddle, bridle, and rifle for Indian; and in full Wolfganhager the gunsmith’s account
457
17
3


